J. S71035/14


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37


COMMONWEALTH OF PENNSYLVANIA,               :     IN THE SUPERIOR COURT OF
                                            :          PENNSYLVANIA
                          Appellee          :
                                            :
                    v.                      :
                                            :
                                            :
LARRY MARKLE,                               :
                                            :
                          Appellant         :     No. 513 MDA 2014


                 Appeal from the PCRA Order February 12, 2013
                  In the Court of Common Pleas of York County
                Criminal Division No(s): CP-67-CR-0001337-1975

BEFORE: FORD ELLIOTT, P.J.E., PANELLA, and FITZGERALD,* JJ.

JUDGMENT ORDER BY FITZGERALD, J.:                 FILED FEBRUARY 19, 2016

        Appellant, Larry Markle, appeals from the order dismissing as untimely

his third Post Conviction Relief Act1 (“PCRA”) petition seeking relief, in light

of Miller v. Alabama, 132 S. Ct. 2455 (2012), from a mandatory sentence

of life imprisonment without parole imposed on October 29, 1979.           This

Court previously denied Appellant’s counsel petition to withdraw and directed

him to submit an amended Turner/Finley2 letter or an advocate’s brief to

address whether the retroactive application of Miller could be considered



*
    Former Justice specially assigned to the Superior Court.
1
    42 Pa.C.S. §§ 9541-9546.
2
  See Commonwealth v. Turner, 544 A.2d 927 (Pa. 1988);
Commonwealth v. Finley, 550 A.2d 213 (Pa. Super. 1988) (en banc).
J. S71035/14


outside the framework of the PCRA.               Appellant’s counsel has filed an

advocate’s brief and the Commonwealth has filed a supplemental responsive

brief.

         While this appeal was pending, the United States Supreme Court

decided Montgomery v. Louisana, ___ S. Ct. ___, 2016 WL 280758 (U.S.

Jan. 25, 2016), and held “that when a new substantive rule of constitutional

law controls the outcome of a case, the Constitution requires state collateral

review courts to give retroactive effect to that rule.”          Montgomery, 2016
WL 280758 at *7.            The Montgomery Court concluded that Miller

“announced a substantive rule of constitutional law” under Teague v. Lane,

489 U.S. 288 (1989). Id. at *15. Moreover, this Court, in Commonwealth

v. Secreti, ___ A.3d ___, 2016 WL 513341 ( Pa. Super. Feb. 9, 2016), has

recently held that Miller and Montgomery afford relief to petitioners whose

PCRA      petitions   seeking   relief   under   Miller   were    on   appeal   when

Montgomery was announced.

         In light of the foregoing, we reverse the order dismissing Appellant’s

PCRA petition and remand for resentencing.

         Order reversed. Case remanded. Jurisdiction relinquished.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 2/19/2016

                                          -2-